Citation Nr: 1759428	
Decision Date: 12/21/17    Archive Date: 12/28/17

DOCKET NO.  13-23 351	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include as secondary to service-connected disabilities. 

2.  Entitlement to an evaluation in excess of 40 percent for a right shoulder injury with bursitis, traumatic arthritis, and a history of subacromial decompression.

3.  Entitlement to an evaluation in excess of 10 percent for residuals of a right wrist fracture. 

4.  Entitlement to an evaluation in excess of 10 percent for a right great toe bunionectomy. 

5.  Entitlement to an evaluation in excess of 10 percent for a left great toe bunionectomy.  

6.  Entitlement to an evaluation in excess of 10 percent for sinusitis.

7.  Entitlement to a compensable evaluation for a left fourth finger fracture.

8.  Entitlement to a compensable evaluation for a left index finger laceration. 

9.  Whether the reduction of the disability rating for a right shoulder surgical scar from 10 percent to a noncompensable evaluation effective February 1, 2015, was proper.

10.  Entitlement to an evaluation for a right shoulder surgical scar, currently assigned a noncompensable evaluation.  

11.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU). 


REPRESENTATION

Veteran represented by:	Christopher Loiacono, Agent


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Wulff, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1985 to May 1993.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from July 2006, March 2010, and October 2011 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  

In the July 2006 rating decision, the RO continued a 10 percent evaluation for the Veteran's service-connected right shoulder scar.  In August 2006, the Veteran submitted a VA Form 9 stating that he wished to appeal the issue of his right shoulder surgical scar.  The Board finds that the August 2006 VA Form 9 is reasonably construed as a notice of disagreement (NOD) with the July 2006 decision regarding the evaluation assigned for his right shoulder surgical scar.  Therefore, that issue stems from the July 2006 rating decision.  

In the March 2010 rating decision, the RO continued a 40 percent evaluation for a right shoulder injury with bursitis, traumatic arthritis, and a history of subacromial decompression; a noncompensable evaluation for a left fourth finger fracture; a 10 percent evaluation for a left index finger laceration; a 10 percent evaluation for residuals of a right great toe bunionectomy; a 10 percent evaluation for a residuals of a left great toe buionectomy; a 10 percent evaluation for a right wrist fracture; a 10 percent evaluation for a right shoulder surgical scar; and a 10 percent evaluation for sinusitis.  The RO also denied entitlement to TDIU.  

In an October 2011 rating decision, the RO denied entitlement to service connection for major depressive disorder.  

The Board also notes that the RO characterized an issue on appeal as entitlement to an increased evaluation for a right shoulder surgical scar.  In an August 2014 rating decision, the RO proposed to reduce the evaluation assigned for a right shoulder surgical scar to a noncompensable evaluation.  In August 2014, the Veteran expressed disagreement with the proposed reduction.  In a November 2014 rating decision, the RO effectuated the proposed reduction, effective from February 1, 2015.  A supplemental statement of the case was also issued that same day.  In a November 2014 substantive appeal, the Veteran once again expressed disagreement with the reduction in the evaluation assigned for his right shoulder surgical scar.  In light of the foregoing, the Board finds that the propriety of the reduction is also on appeal.  See Percy v. Shinseki, 23 Vet. App. 37 (2009).

The Veteran testified at a hearing before the undersigned Veterans Law Judge in July 2016.  A transcript of that proceeding is associated with the record.  The record was also held open for 60 days in order to allow the Veteran and his representative additional time to submit medical records.  Thereafter, the Veteran submitted additional evidence.  

The Board notes that the Veteran recently filed an August 2017 notice of disagreement regarding the evaluation assigned for his service-connected left shoulder degenerative joint disease and the issue of entitlement to dependents benefits.  However, it appears that the RO is actively processing those appeals.  Accordingly, the Board will not remand the issues for issuance of a statement of the case.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999) (noting that the filing of an NOD initiates the appeal process and requires VA to issue an SOC).

This appeal was processed using the Veterans Benefits Management System (VBMS) electronic claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The Board notes that additional evidence has been associated with the claims file since the June 2013 statement of the case and November 2014 supplemental statement of the case, to include Social Security Administration (SSA) records and VA examinations.  In March 2017, the Veteran's representative submitted a waiver of initial consideration by the Agency of Original Jurisdiction (AOJ) for this evidence.  

In May 2016, the Veteran submitted additional private medical evidence without a waiver of initial consideration by the AOJ.  In addition, the Board notes that the Veteran and his representative did not submit a waiver of initial AOJ consideration of the additional VA treatment records that have been associated with the claims file.  Regarding the claims decided herein, the additional evidence is cumulative of the evidence already of record at the time of the June 2013 SOC and November 2014 SSOC.  Therefore, a waiver of AOJ consideration is not required for these claims.  Regarding the claims being remanded, there is no prejudice to the Veteran, as the AOJ will have the opportunity to review this evidence on remand.  See 38 C.F.R. § 20.1304 (c) (2017).

The issues of entitlement to TDIU and increased evaluations for a right shoulder injury, right shoulder surgical scar, left fourth finger fracture, left index finger laceration, residuals of a right wrist fracture, residuals of a left great toe bunionectomy, residuals of a right great toe bunionectomy, and sinusitis are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  The Veteran's current major depressive disorder is related to his service-connected right shoulder injury with bursitis, traumatic arthritis, and a history of subacromial decompression.  

2.  In a November 2014 rating decision, the RO reduced the evaluation for the Veteran's service-connected right surgical scar disability from 10 percent to a noncompensable evaluation, effective from February 1, 2015.

3.  The RO observed the procedural safeguards set forth in 38 C.F.R. § 3.105(e) prior to reducing the disability rating at issue, including issuing a rating proposing the reduction and affording the Veteran the opportunity to present additional evidence and request a predetermination hearing.

4.  At the time of the November 2014 rating decision, the 10 percent evaluation for the Veteran's service-connected right shoulder surgical scar had been in effect for more than five years.  

5.  At the time of the November 2014 rating decision, the evidence did not establish that an improvement in the Veteran's service-connected right shoulder surgical scar had actually occurred which resulted in an improvement in his ability to function under the ordinary conditions of life.  


CONCLUSION OF LAW

1.  Major depressive disorder is proximately due to or the result of service-connected right shoulder injury with bursitis, traumatic arthritis, and a history of subacromial decompression.  38 U.S.C. § 1110 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.310 (2017).

2.  Restoration of the 10 percent evaluation for a right shoulder scar is warranted.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 3.105, 3.344 (c), 4.118, Diagnostic Code 7804 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist with respect to the issue decided herein.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).  Moreover, the Board notes that any error would not be prejudicial, as the decisions below constitute full grants of the benefits sought.

I.  Acquired Psychiatric Disorder 

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C. §§ 1110, 1131 (2012).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303 (d) (2017).

Service connection may be established on a secondary basis for a disability which is proximately due to or the result of a service-connected disease or injury. 38 C.F.R. § 3.310(a).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits.  VA shall consider all information and lay and medical evidence of record in a case and when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the weight of the evidence must be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

The Veteran has contended that he currently has an acquired psychiatric disorder that is due to his service-connected disabilities.  His service treatment records do not document any complaints, treatment, or diagnosis of depression.  

The post-service VA medical records document diagnoses of major depressive disorder.  See, e.g., February 2014 and April 2015 VA psychiatry records.  

In an April 2009 SSA psychiatric evaluation, Dr. L.W. diagnosed the Veteran with major depression.  In so doing, she noted that the Veteran was very depressed since his medical problems began.  She indicated that the Veteran appeared to have made early life decisions and plans about his life, but that his physical and medical problems interfered and derailed him.  However, in rendering her opinion, Dr. L.W. considered nonservice-connected and service-connected disabilities.  In particular, she noted that the Veteran's Axis III diagnoses included shoulder pain, bilateral feet problems, and diabetes.

During a September 2011 VA examination, the Veteran reported that he first experienced depression approximately three or four years after his separation from service.  He indicated that his depression was triggered by a sense of loss from losing his military career.  He also reported that he experienced another episode of depression around 2003 prior to undergoing surgery for his service-connected right shoulder disorder.  He indicated that he continued to experience ongoing depressive symptoms.  

The examiner opined that the Veteran's major depressive disorder was not caused by or a result of his service-connected right shoulder disability, right wrist disability, sinusitis, right great toe bunionectomy, left great toe bunionectomy, right shoulder surgical scar, left fourth finger fracture, and left index finger laceration.  In so doing, the examiner noted that major depression episodes were, by definition, not due to direct physiological effects of general medical conditions.  He indicated that conditions and pain could certainly trigger and exacerbate mood problems, but the Veteran relayed little information regarding a direct relationship between his medical problems and his mood. 

The Veteran's post-service medical records also contain relevant records pertaining to the relationship between his depression and physical disorders.  In this regard, a June 2013 VA psychiatry record noted that the Veteran complained of chronic depression and multiple somatic symptoms related to chronic fatigue, pain, and loss of function.  An August 2013 VA psychiatric record further indicated that the Veteran expressed frustration with his loss of function.  The assessment was chronic anxiety and depression with comorbid medical conditions.  However, a VA psychiatrist noted that the Veteran had persistent symptoms of moderate severity of depression and anxiety combined with somatic symptoms suspicious for cardiac issues, sleep apnea, and poorly controlled diabetes.  

A February 2014 VA psychiatry record documented a diagnosis of major depression, secondary to medical condition.  Notably, the VA psychiatrist indicated that the Veteran's Axis III diagnoses included chronic pain and chronic sinusitis.  A July 2016 VA medical record noted an assessment of depression secondary to medical conditions, primarily non-service connected obstructive sleep apnea and diabetes.  The VA psychologist stated that the Veteran was not wearing his continuous airway pressure (CPAP) machine consistently due to worsening service-connected sinusitis.    

During a July 2016 Board hearing, the Veteran testified that his depression was attributable to his physical limitations, including his shoulder and feet.  

In support of his claim, the Veteran also submitted an August 2016 private psychological evaluation from Dr. E.T. (initials used to protect privacy) in which he opined that the Veteran's major depression was a service-connected impairment.  In so finding, Dr. E.T. noted that the Veteran attributed his depression directly to his multiple health problems that occurred as a result of his military service.  Dr. E.T. observed that the Veteran's VA medical records showed that he was diagnosed with major depression and that his depression may have been due to his multiple physical health problems.  He also noted that the Veteran felt inadequate as a husband and father because of his physical limitations.  Dr. E.T. indicated that the Veteran began to feel quite depressed due to his multiple health problems and the fact that he could not have a military career. 

In an April 2017 statement, the Veteran's private nurse practitioner, G.H., indicated that he was suffering from an acquired psychiatric impairment secondary to his shoulder impairment.  In so finding, she noted that the Veteran had depression with pain and noted that he was unable to perform his daily routine activities.  

In considering the evidence under the laws and regulations as set forth above, the Board concludes that the Veteran's is entitled to service connection for an acquired psychiatric disorder.  

Initially, as noted above, the medical evidence clearly shows a diagnosis of major depressive disorder.  In addition, the Board finds the evidence of record in this case indicates that the Veteran's depression is due to his service-connected shoulder disorders.  The Board notes that the August 2016 private medical opinion from Dr. E.T. discussed several non-service connected disorders and did not specifically identify the multiple health problems that resulted in the Veteran's depression.  However, Dr. E.T. noted that the Veteran attributed his depression directly to his multiple health problems that occurred as a result of his military service.  The opinion is also supported by the April 2017 nurse practitioner's opinion that clearly attributed the Veteran's depression to his service-connected shoulder injuries.  In addition, although the Veteran's private psychologist and nurse practitioner did not provide detailed rationale in support of their opinions, it appears that these medical opinions were formed after review of the Veteran's medical records and history.  

The Board does acknowledge that the September 2011 VA examiner provided a negative etiology opinion.  However, in so doing, the examiner specifically stated that the attribution of a psychiatric disorder as secondary to a medical condition is most plausibly supported by individuals describing the direct impact or interference of their medical circumstances, limitations, and pain upon their mood and functioning.  At the time of the September 2011 VA examination, the examiner noted that the Veteran relayed little information regarding a direct relationship between his medical problems and his mood during the examination.  However, the Veteran subsequently testified regarding such a relationship, and his lay statements were considered by both Dr. E.T. and his private nurse practitioner.  As such, the September 2011 VA examiner's supporting rationale is somewhat consistent with the private medical opinions of record.  To the extent that there is any reasonable doubt, that doubt will be resolved in the Veteran's favor.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.  Accordingly, the Board concludes that service connection is warranted for an acquired psychiatric disorder, diagnosed as major depressive disorder.  38 C.F.R. § 3.303.


III.  Propriety of Rating Reduction 

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.1 (2017).

In the rating schedule, separate diagnostic codes identify the various disabilities. The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  Evaluations are based upon lack of usefulness of the part or system affected, especially in self-support.  38 C.F.R. § 4.10.  Over a period of many years, a veteran's disability claim may require ratings in accordance with changes in laws, medical knowledge, and his or her physical or mental condition.  38 C.F.R. § 4.1.

Where a reduction in evaluation of a service-connected disability or employability status is contemplated and the lower evaluation would result in a reduction or discontinuance of compensation payments, a rating proposing the reduction or discontinuance will be prepared setting forth all material facts and reasons.  The beneficiary will be notified at his or her last address of record of the contemplated action and furnished detailed reasons therefor, and be given 60 days for the presentation of additional evidence to show that compensation payments should be continued at the present level.  If additional evidence is not received within that period, final rating action will be taken and the award will be reduced or discontinued effective the last day of the month in which a 60-day period from the date of notice to the beneficiary of the final rating action expires.  38 C.F.R. § 3.105 (e).

In addition, the beneficiary will be informed that he or she may request a predetermination hearing, provided that a request for such a hearing is received by VA within 30 days from the date of the notice.  If a timely request is received, VA will notify the beneficiary in writing of the time and place of the hearing at least 10 days in advance of the scheduled hearing date.  The hearing will be conducted by VA personnel who did not participate in the proposed adverse action and who will bear the decision-making responsibility.  If a predetermination hearing is timely requested, benefit payments shall be continued at the previously established level pending a final determination concerning the proposed action.  38 C.F.R. § 3.105 (i).

These are such important safeguards that the United States Court of Appeals for Veterans Claims (Court) has held that where VA has reduced a veteran's rating without observance of applicable law and regulation, such a rating is void ab initio. Brown v. Brown, 5 Vet. App. 413, 422 (1993).  Thus, to remedy such cases, the decision must be reversed as unlawful.  Dofflemyer v. Derwinski, 2 Vet. App. 277 (1992).

Rating agencies will handle cases affected by change of medical findings or diagnosis so as to produce the greatest degree of stability of disability evaluations consistent with the laws and VA regulations governing disability compensation and pension.  It is essential that the entire record of examination and the medical-industrial history be reviewed to ascertain whether the recent examination is full and complete, including all special examinations indicated as a result of general examination and the entire case history.  Examinations which are less thorough than those on which payments were originally based will not be used as a basis for reduction.  Ratings for diseases subject to temporary or episodic improvement, such as epilepsy, asthma, ulcers, and many skin diseases, will not be reduced on the basis of any one examination, except in those instances where all of the evidence of record clearly warrants the conclusion that sustained improvement has been demonstrated.  Moreover, where material improvement in the physical or mental condition is clearly reflected, the rating agency will consider whether the evidence makes it reasonably certain that the improvement will be maintained under the ordinary conditions of life. 38 C.F.R. § 3.344(a).  The above considerations are required for ratings which have continued for long periods at the same level, i.e. five years or more.  38 C.F.R. § 3.344(c).

Once the five year requirement of 38 C.F.R. § 3.344 has been satisfied, a reduction of the pertinent rating percentages can only be effected if the reduction complies with the provisions of 38 C.F.R. § 3.344 (a). The reduction can be justified only if there is a showing by a preponderance of the evidence that the rating reduction is warranted.  Brown v. Brown, 5 Vet. App. 413 (1993).

Specifically, the Court requires that adjudicators must: (1) review the entire record of examinations and medical and industrial history to ascertain whether the recent examination(s) on which the reduction was based were full and complete; (2) decline to use examinations which are less full and complete than those on which payments were authorized or continued; (3) not reduce an evaluation except in cases where all the evidence clearly warrants a finding of material improvement. In addition, where material improvement in the physical condition is clearly shown, the rating agency must consider whether the evidence makes it reasonably certain that the improvement will be maintained under the ordinary conditions of life. Brown, at 419-20.

In any rating reduction case, VA must ascertain, based upon review of the entire recorded history of the condition, whether the evidence reflects an actual change in the disability and whether the examination reports reflecting such change are based upon thorough examinations.  Not only must it be determined that an improvement in a disability has actually occurred, but also that that improvement in a disability actually reflects an improvement in the veteran's ability to function under the ordinary conditions of life and work.  Brown, 5 Vet. App. at 421; see also Schafrath, 1 Vet. App. at 594 ("[T]hese requirements for evaluation of the complete medical history of the claimant's condition operate to protect claimants against adverse decisions based on a single, incomplete[,] or inaccurate report and to enable VA to make a more precise evaluation of the level of disability and of any changes in the condition.") and 38 C.F.R. § 3.344 (c).

In considering the propriety of a reduction, the Board must focus on the evidence available to the RO at the time the reduction was effectuated, although post-reduction medical evidence may be considered in the context of evaluating whether the condition had demonstrated actual improvement. Dofflemyer v. Derwinski, 2 Vet. App. 277 (1992).

Under 38 C.F.R. 4.118, Diagnostic Code 7804, a 10 percent rating is warranted for one or two scars that are unstable or painful; a 20 percent rating is warranted for three or four scars that are unstable or painful; and a 30 percent rating is warranted for five or more scars that are unstable or painful. 38 C.F.R. § 4.118, Diagnostic Code 7804. Note (1) to Diagnostic Code 7804 provides that an unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.

The standard of proof to be applied in decisions on claims for VA benefits is set forth in 38 U.S.C. § 5107 (b).  Under that provision, VA shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107 (b); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Historically, in a November 2005 rating decision, the RO granted service connection for a right shoulder surgical scar and assigned a 10 percent evaluation effective from June 9, 2005, pursuant to 38 C.F.R. § 4.118, Diagnostic Code 7804.  Thereafter, in a July 2006 rating decision, the RO continued the 10 percent evaluation.  In so doing, the RO noted that a May 2006 VA examination showed evidence of some improvement; however, sustained improvement had not been definitively established.  

During a June 2005 VA examination, the Veteran complained that he felt the sensation of a "knot" in the area of his right shoulder surgical scar.  The examiner noted that there was a shoulder strap incision was made to the anterior and superior right shoulder.  The scar measured 14 centimeters in length and was generally tender to the touch.  The examiner noted that there was subcutaneous firmness to palpation in the anterior aspect of the scar just anterior and lateral to the acromion.  

A May 2006 VA examination report noted that the Veteran had a long surgical scar on his right shoulder that was without symptoms.  

A December 2007 VA examination report noted that the Veteran had a scar on the superior aspect of his right shoulder extending interiorly.  The scar measured five inches in length and two-thirds of an inch in width.  The examiner noted that there was white discoloration, tenderness on palpation, and a slight depression of about one-fourth of an inch.  He also noted that the scar was not superficial because it was a surgical scar.  He indicated that the scar itself did not prevent usage of the right arm and would not prevent employment.   

A March 2010 VA examination report noted that the Veteran had a transverse surgical scar on his right shoulder that measured 12 centimeters in length.  The scar was non-tender, non-adherent, and superficial. The scar did not limit motion or affect function.  There was no evidence of inflammation, edema, or keloid formation.  There was also no skin breakdown around the scar and no breakdown of scar tissue.  The examiner indicated that the Veteran did not associate any symptoms with the scar.  

In a March 2010 rating decision, the RO continued a 10 percent evaluation for the Veteran's right shoulder surgical scar.  

A June 2013 VA examination noted that the Veteran had a right shoulder surgical scar that measured 13 centimeters by 0.5 centimeters.  The scar was not painful or unstable with frequent loss of covering of the skin.  There were no deep or non-linear scars of the trunk or extremities, and there were no superficial or deep non-linear scars.  The scar did not result in limitation of function.  The examiner indicated that the Veteran's scar did not impact his ability to work.  He also noted that there was no change in the Veteran's surgical scar.

In an August 2014 rating decision, the RO proposed to reduce the evaluation assigned for the right shoulder surgical scar to a noncompensable evaluation.  In a November 2014 rating decision, the RO effectuated the proposed reduction, effective from February 1, 2015.  
 
The Veteran also submitted a July 2016 private medical evaluation that noted that the Veteran's right shoulder surgical scar was tender to palpation and that the prognosis was lifetime.  Thereafter, the Veteran was afforded a VA examination in September 2016 in connection with his right shoulder injury.  The examiner noted that the Veteran had a right shoulder surgical scar that measured 13 centimeters by 0.5 centimeters that was nontender to palpation. 

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that restoration of the 10 percent evaluation for the Veteran's service-connected right shoulder surgical scar is warranted.  

Initially, the Board finds that the RO complied with the procedural requirements of 38 C.F.R. § 3.105 in reducing the Veteran's evaluation.  The RO provided the Veteran with a letter in August 2014, notifying him of the proposed reduction in the corresponding rating decision, his right to present additional evidence within 60 days, and his right to request a hearing.  The November 2014 rating decision effectuating the reduction was not issued until the appropriate time period had elapsed, and the effective date of the reduction was in accordance with applicable criteria.  Thus, the Board finds that the requirements of 38 C.F.R. § 3.105 (e) were met.

The next question for consideration is whether the reduction was proper based on applicable regulations.  As delineated in detail above, at the time of the November 2014 rating decision at issue in this case, the 10 percent rating for the Veteran's service-connected right shoulder surgical scar had been in effect since June 9, 2005, which was a period of more than five years.  Thus, the provisions of 38 C.F.R. § 3.344 (a), which apply to evaluations in effect for more than five years, are for application in this case.

In determining whether the reduction at issue in this case complies with the provisions of 38 C.F.R. § 3.344 (a), the Board has reviewed the entire record.  

Here, in an August 2014 rating decision, the RO proposed to reduce the rating based upon the findings of the March 2010 and June 2013 VA examinations.  The RO subsequently reduced the evaluation in a November 2014 rating decision without addressing any examination findings.    

The Board observes that the record reflects no consideration by either the March 2010 and June 2013 VA examiners as to whether all of the evidence of record clearly warranted the conclusion that sustained improvement in the Veteran's right shoulder surgical scar.  Moreover, even assuming that the March 2010 and June 2013 VA examinations did show that the Veteran's right shoulder surgical scar had improved to fall within a noncompensable evaluation, that fact, in and of itself, would not justify the reduction.  As set forth above, in order to warrant a reduction, the evidence must show that the Veteran's service-connected right shoulder surgical scar materially improved overall.  

The November 2014 rating decision and November 2014 supplemental statement of the case lack any indication that the RO considered whether the evidence clearly warranted the conclusion that sustained improvement in the Veteran's service-connected right shoulder surgical scar had been demonstrated.  The record also lacks any indication that the RO considered whether any demonstrated improvement in the Veteran's service-connected right shoulder surgical scar would be maintained under the ordinary conditions of life.  38 C.F.R. § 3.344.  In fact, the Board observes that additional evidence received after the reduction includes the Veteran's testimony that his right surgical scar continued to be painful.  In addition, a July 2016 private medical evaluation noted that the Veteran had pain over the site of his right surgical scar and listed the prognosis as a lifetime condition.  

For the foregoing reasons, the Board finds that the 10 percent evaluation for the Veteran's service-connected right shoulder surgical scar was improperly reduced and must therefore be restored effective February 2, 2015.  


ORDER

Entitlement to service connection for an acquired psychiatric disorder, diagnosed as major depressive disorder, is granted.    

Restoration of a 10 percent disability rating for a right shoulder surgical star effective February 1, 2015, is granted, subject to the law and regulations governing the payment of monetary benefits.  



REMAND

Regarding the issue of entitlement to an increased evaluation for residuals of a right wrist fracture, the Veteran was most recently afforded a VA examination in February 2010.  The Board notes that the Veteran is currently assigned the maximum evaluation available for limitation of motion of the wrist under 38 C.F.R. § 4.71a, Diagnostic Code 5215.  However, during the July 2016 Board hearing, the Veteran testified that he had difficulty gripping objects with his right hand because of his right wrist disorder.  A May 2008 private medical evaluation also noted that the Veteran's grip strength was diminished in the right hand due to his right wrist.  It is unclear whether the Veteran's diminished right hand strength is a residual of his right wrist fracture or a separate disorder.  The Board also notes that the February 2010 VA examiner did not have access to the Veteran's claims file.  As such, he could not have considered the May 2008 medical evaluation.  Therefore, a remand is necessary to obtain a VA examination to ascertain the severity and manifestations of his service-connected residuals of a right wrist fracture.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

Regarding the issue of entitlement to an increased evaluation for the Veteran's right shoulder disorder, the Board notes that the September 2016 VA examination report does not include the findings required under Correia v. v. McDonald, 28 Vet. App. 158 (2016).  The Veteran has also asserted that his right shoulder surgical scar has increased in severity.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  Therefore, the Board finds that an additional VA examination is needed.

Regarding the issue of entitlement to an increased evaluation for the Veteran's left index finger laceration and fourth finger disorder, the Veteran was most recently afforded a VA examination in February 2010.  Thereafter, during the July 2016 Board hearing, the Veteran testified that he was unable to straighten his left ring finger completely.  He also stated that he had stiffness, limitation of motion, and swelling that interfered with the overall function of his left hand.  Therefore, the Board finds that a VA examination is needed to ascertain the current severity and manifestations of the Veteran's service-connected left index finger and left fourth finger disorders.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).

Regarding the issue of entitlement to an increased evaluation for sinusitis, the Veteran was afforded a VA examination in connection with his claim in February 2010.  However, during the July 2016 hearing, the Veteran described various symptoms, suggesting a possible worsening of his sinusitis, to include daily nasal congestion, vomiting, and nose bleeds.  In addition, a July 2016 VA medical record noted that the Veteran complained of worsening sinus problems.  The Board further notes that the February 2010 VA examiner did not review the Veteran's claims file.  For these reasons, the Board finds that an additional VA examination is needed to ascertain he current severity and manifestations of the Veteran's service-connected sinusitis. See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).

Regarding the issues of entitlement to increased evaluations for right and left toe residuals of a bunionectomy, the Veteran was most recently afforded a VA examination in February 2010.  During the July 2016 hearing, the Veteran testified that he experiences increased symptoms and required the use of a cane.  Therefore, the Board finds that a VA examination is needed to ascertain the current severity and manifestations of the Veteran's left and right toe residuals of a bunionectomy.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).

The Board notes that the AOJ's implementation of the Board's grant of service connection for major depressive disorder and the increased rating claims remanded herein could affect the outcome of the TDIU claim.  Therefore, the claims are inextricably intertwined, and a remand is required.

The Board also notes that the Veteran participated in VA's vocational rehabilitation program; however, these records are not associated with the claims file.   A June 2013 VA report of general information noted that the Veteran's vocational rehabilitation record was unavailable.  However, a June 2013 email from a VA employee noted that he did not look upstairs for the file.  Therefore, on remand, the AOJ should make additional efforts to associate the Veteran's vocational rehabilitation records with the claims file.

During the September 2016 Board hearing, the Veteran indicated that he planned to submit private medical records pertaining to his right shoulder disability from a Dr. G.  As noted above, the record was held open for 60 days to allow the Veteran to submit the evidence; however, a review of the claims file shows that no such evidence was received. Therefore, on remand, the AOJ should contact the Veteran and attempt to obtain any outstanding private medical records.

Lastly, the Board notes that additional evidence has been received since the most recent supplemental statement of the case.  On remand, the AOJ will have the opportunity to consider such evidence in the first instance. 


Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for the disorders on appeal that are not already of record.  A specific request should be made for authorization to obtain records from Dr. G. identified during the July 2016 Board hearing.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.

The AOJ should also obtain any outstanding VA medical records.

2.  The AOJ should obtain the Veteran's vocational rehabilitation file and associate it with the claims file.  

It is noted that a June 2013 VA report of general information indicated that the Veteran's vocational rehabilitation records were not available.  However, a June 2013 email provided details from the record, but noted that the VA employee did not go upstairs to look or the Veteran's claims file.
  
3.  After any additional records are associated with the claims file, the Veteran should be afforded a VA examination to ascertain the current severity and manifestations of his service-connected residuals of a right wrist fracture.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed. 

The examiner is requested to review all pertinent records associated with the claims file.

The examiner should note that the Veteran is competent to attest to factual matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should state this with a fully reasoned explanation.

The examiner should report all signs and symptoms necessary for evaluating the Veteran's disability under the rating criteria.  In particular, the examiner should provide the range of motion of the left and right wrists in degrees on active motion, passive motion, weight-bearing, and nonweight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should provide an explanation for this determination in the report.  The examiner should also state whether there is any ankylosis.

The presence of objective evidence of pain, excess fatigability, incoordination, and weakness should also be noted, as should any additional disability due to these factors (including any additional loss of motion).

In addition, the examiner should address whether the Veteran's reported diminished grip strength is a manifestation of his service-connected residuals of a right wrist fracture or associated with a non-service connected disorder.   See, e.g., May 2008 private medical evaluation from Dr. B.B. located in the Veteran's Social Security Administration records (initials used to protect privacy); April 2005 private medical evaluation noting an assessment of bilateral carpal tunnel syndrome; July 2016 Board hearing transcript.  

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

 4.  After any additional records are associated with the claims file, the Veteran should be afforded a VA examination to ascertain the current severity and manifestations of his service-connected right shoulder disability.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed. 

The examiner is requested to review all pertinent records associated with the claims file.

The examiner should note that the Veteran is competent to attest to factual matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should state this with a fully reasoned explanation.

The examiner should report all signs and symptoms necessary for evaluating the Veteran's disability under the rating criteria.  In particular, the examiner should provide the range of motion of the left and right shoulder in degrees on active motion, passive motion, weight-bearing, and nonweight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should provide an explanation for this determination in the report.

The examiner should state whether there is any ankylosis; malunion, recurrent dislocation, fibrous union, nonunion (false flail joint), or loss of head (flail shoulder) of the humerus; or, any impairment of the clavicle or scapula. 

The presence of objective evidence of pain, excess fatigability, incoordination, and weakness should also be noted, as should any additional disability due to these factors (including any additional loss of motion).

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

5.  After any additional records are associated with the claims file, the Veteran should be afforded a VA examination to ascertain the severity and manifestations of his right shoulder surgical scar.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  

The examiner is requested to review all pertinent records associated with the claims file.

The examiner should note that the Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the appellant, the examiner should provide a fully reasoned explanation.

The examiner should report all signs and symptoms necessary for rating the Veteran's disability under the rating criteria.  In particular, the examiner should provide the size of the scar and indicate whether it is painful, unstable, superficial, deep, or nonlinear.  The examiner should also note any other disabling effects or functional impairment resulting from the scar.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history[,]" 38 C.F.R. § 4.1, copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available to the examiner for review. 

6.  After any additional records are associated with the claims file, the Veteran should be afforded a VA examination to ascertain the current severity and manifestations of his service-connected fourth finger fracture and index finger laceration.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's treatment records and assertions.

The examiner should note that the Veteran is competent to attest to factual matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should state this with a fully reasoned explanation.

The examiner should report all signs and symptoms necessary for rating the disability.  In particular, the examiner should provide a description of the Veteran's left index finger scar, including the size and location, and he or she should indicate whether it is unstable or painful; deep or superficial; and linear or nonlinear.  The examiner should also state whether the scar causes any functional loss.

The examiner should also indicate whether the Veteran has any limitation of motion, favorable ankylosis, or unfavorable ankylosis of any of the joints of the fingers affected.  In so doing, the examiner should test the Veteran's range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing. If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain so in the report.  

The examiner should also address whether there is resulting limitation of motion of other digits or interference with overall function of the left hand.

The presence of objective evidence of pain, excess fatigability, incoordination and weakness should also be noted, as should any additional disability (including additional limitation of motion) due to these factors.

The examiner should also address whether the Veteran has any other symptoms or manifestations attributable his left index finger laceration and left fourth finger disorder, to include any neurological symptoms.  In particular, the examiner should address the Veteran's complaints of numbness. 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

7.  After any additional records are associated with the claims file, the Veteran should be afforded a VA examination to ascertain the current severity and manifestations of his service-connected sinusitis.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed. 

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions.

The examiner should note that the Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the appellant, the examiner should provide a fully reasoned explanation.

The examiner should report all signs and symptoms necessary for rating the Veteran's sinusitis.  In particular, he or she should state the number of incapacitating episodes that the Veteran experiences per year requiring prolonged (lasting four to six weeks) antibiotic treatment and how many non-incapacitating episodes per year of sinusitis the Veteran experiences, which are characterized by headaches, pain, and purulent discharge or crusting.  The examiner should also indicate whether there has been radical surgery with chronic osteomyelitis or near constant sinusitis characterized by headaches, pain, and tenderness of affected sinus and purulent discharge or crusting after repeated surgeries.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

8.  After any additional records are associated with the claims file, the Veteran should be afforded a VA examination to ascertain the current severity and manifestations of his service-connected right and left toe residuals of a bunionectomy.  Any studies, tests, and evaluations deemed necessary by the examiner should be performed.

The examiner is requested to review all pertinent records associated with the claims file.

The examiner should note that the Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the appellant, the examiner should provide a fully reasoned explanation.

The examiner should report all signs and symptoms necessary for evaluating the Veteran's service-connected right and left toe residuals under the rating criteria.  In particular, the examiner should state whether the Veteran has severe unilateral hallux valgus of either foot that is equivalent to an amputation of the great toe.  He or she should also indicate if there has been any resection of a metatarsal head, and if so, whether there are any post-operative residuals. 

The examiner should provide the range of motion in degrees and test the Veteran's range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain so in the report.

The presence of objective evidence of pain, excess fatigability, incoordination, and weakness should also be noted, as should any additional disability due to these factors (including any additional loss of motion).

The examiner should further identify and describe any other symptoms and manifestations associated with the Veteran's bilateral toe disabilities.  In particular, he or she should identify any neurological manifestations affecting the lower extremities. 

To the extent possible, the examiner should distinguish between the symptoms associated with the service-connected bilateral toe disabilities and any symptoms associated with a nonservice-connected disorder.  If the examiner cannot separate the symptoms, he or she should so state in the report.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

9.  The AOJ should review the examination reports to ensure compliance with this remand.  If the reports are deficient in any manner, the AOJ should implement corrective procedures.  

10.  After completing the above actions and any other development as may be indicated as a consequence of the actions taken in the preceding paragraphs, the claims should be reviewed by the AOJ on the basis of additional evidence. 

If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


